UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-143352 Atlantic Green Power Holding Company (Exact name of registrant as specified in its charter) Delaware 22-3757709 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey 08232 (Address of principal executive offices, including zip code) (609) 241-6027 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNox. As of August 12, 2010, there were 43,199,750shares of the registrant’s common stock, par value $.000001 per share, outstanding. Atlantic Green Power Holding Company INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and for the period from September 17, 2009 (Inception) through June 30, 2010 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the period from September 17, 2009 (Inception) through June 30, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and for the period from September 17, 2009 (Inception) through June 30, 2010 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Index of Exhibits E-1 i Forward-Looking Statements Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or thenegative of such terms or other comparable terminology.Although the registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The registrant is under no duty to update any of the forward-looking statements contained herein after the date of this quarterly report on Form 10-Q. ii PART I.FINANCIAL INFORMATION Item 1.Financial Statements ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Prepaid expenses and other current assets Total Current Assets Deposits Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable and accrued liabilities $ $ Note payable Total Current Liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.000001 par value; 20,000,000 shares authorized; no shares issued and outstanding Common stock, $0.000001 par value; 1,000,000,000 shares authorized; 43,199,750 shares issued and outstanding 43 43 Additional paid in capital Deferred compensation ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities andStockholders’ Equity $ $ See accompanying notes to the consolidated financial statements. 1 ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Statements of Operations Three Months Ended June 30, 2010 Six Months Ended June 30, 2010 Period from September 17, 2009 (Inception) Through June 30, 2010 (Unaudited) (Unaudited) (Unaudited) Revenue $ $ $ Operating Expenses: Professional fees General and administrative Total Operating Expenses Loss from Operations ) ) ) Other Income (expense): Interest income Interest (expense) Total Other Income (expense) Loss Before Income Taxes ) ) Provision for Income Taxes Net Loss $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to the consolidated financial statements. 2 ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Statement of Stockholders’ Equity For the Period from September 17, 2009 (Inception) through June 30, 2010 (Unaudited) Deficit Accumulated During the Total Common Stock Additional Deferred Development Stockholders’ Shares Amount Paid In Capital Compensation Stage Equity September 17, 2009 (Inception) $
